Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 9/10/19  As directed by the amendment, claim 5 have been amended and no claims have been added or canceled. Thus, claims 1-5 are pending in the application.
Drawing Objections
2.	The drawings are objected to because of the unlabeled rectangular boxes “40,” “41,” and “30” and unlabeled circle “21” shown in Fig. 2.  The drawings should be provided with suitable descriptive legends or labels to identify the unlabeled shapes.  See: 37 CFR 1.84 (n) and (o).
      Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a massage mechanism” (claim 1, ln. 2; claim 2, ln. 2)
“a vibration generation mechanism” (claim 1, ln. 3; claim 2, ln. 3)
“a first massage mechanism” (claim 2, ln. 2; claim 3, ln. 2; claim 4, ln. 2-3)
“a second vibration generation mechanism” (claim 2, ln. 3; claim 3, ln. 2-3; claim 4, ln. 3)
“a first vibration generation mechanism” (claim 2, ln. 5; claim 3, ln. 4; claim 4, ln. 4)
“a second massage mechanism” (claim 2, ln. 7; claim 3, ln. 3-4; claim 4, ln. 4)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al (2006/0217644).
Regarding claim 1, Ozaki discloses a seat device (Fig. 1, seat 1) comprising: a massage mechanism configured to massage a first muscle (Fig. 2, massage elements 12a and 16 are configured to massage the trapezius muscle of the back of the user); and a vibration generation mechanism configured to administer a vibratory stimulus having a frequency that causes muscle tone to a second muscle (Fig. 2, supplemental massage unit 47 is configured to provide vibratory stimulus having a frequency that would cause muscle tone to the latissimus dorsi of the user.  Any frequency of vibration is considered a frequency that “causes muscle tone”), the second muscle being an antagonist muscle of the first muscle (Fig. 2, the trapezius muscle targeted by massage 
Regarding claim 5, Ozaki discloses wherein one of the first muscle and the second muscle is a trapezius, and the other one of the first muscle and the second muscle is a latissimus dorsi (Figs. 1-2, massage elements 12a and 12b are configured to massage the trapezius, while massage elements 12c-12h are configured to massage the latissimus dorsi).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al (2006/0217644).

	Ozaki does not disclose that the vibration generation mechanism is a second vibration generation mechanism or a first vibration generation mechanism configured to administer a vibratory stimulus having a frequency that causes muscle tone to the first muscle (Ozaki only discloses one supplementary vibration mechanism 47 configured to administer a vibratory stimulus to the second muscle (i.e. the latissimus dorsi) to assist the massaging function of the massing elements 12c-12h; see [0042]).
	However, it is considered an obvious duplication of parts to modify the device of Ozaki to have an additional supplemental massaging unit that generates vibrations located at the massage elements 12a/12b (see MPEP 2144.04 a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).  Ozaki teaches that the vibration generator assists the massaging function of massage elements 12c-12h ([0042]), whereby it would be obvious to additionally “assist the massaging function” of the massage elements 12a-12b configured to administer a stimulus to the first muscle (i.e. the trapezius).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ozaki to have both first and second vibration generation mechanisms targeting the first and second muscles, respectively, as such a modification is an obvious duplication of parts to assist the massaging function of all of the massaging elements of the device.

	Regarding claim 4, the modified device of Ozaki has a manual operation unit configured to switch between a state in which the first massage mechanism and the second vibration generation mechanism are actuated together and a state in which the second massage mechanism and the first vibration generation mechanism are actuated together ([0038] discloses that the massaging elements can be individually controlled or controlled two at a time, wherein the controller is “configured” to switch between any combination of massage mechanism and vibration mechanism activations.  It is noted that claim 3 is not a method claim that positively claims the steps of switching between the recited activation combinations, but rather a device claim that is “configured” to perform such a switching function).
Conclusion
10.	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomas et al (6,212,719) discloses a massage seat having both massage bladders and a vibrating mechanism.
Bastia et al (2003/0028132) discloses a massage pad with selectively placeable massage actuators.
Durt et al (2009/0099490) and Friderich et al (2012/0032479) disclose adjustable seats with massaging mechanisms to massage areas for antagonist muscles.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.